                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                          CIVIL ACTION FILE NO.: 5:18-cv-191

PAMELA ANN WARD,                               )
         Plaintiff,                            )
                                               )
       vs.                                     )
                                               )               ORDER
ANDREW SAUL,                                   )
Commissioner,                                  )
Social Security Administration,                )
       Defendant.                              )


 THIS MATTER HAVING COME BEFORE THE COURT on Plaintiff's Motion for Attorney's
Fees under 28 U.S.C.A. § 2412, the Equal Access to Justice Act, by consent of the parties, the
Court orders as follows:
1.     That the Social Security Administration shall pay $5,758.56 in attorney fees to the
       plaintiff in full settlement and satisfaction of any and all claims for attorney fees for legal
       services rendered under the Equal Access to Justice Act ("EAJA"), 28 U.S.C. § 2412(d).
2.     With respect to Plaintiff's signed assignment of EAJA fees to her attorney, in accordance
       with Astrue v. Ratliff, 560 U.S. 586 (2010), the Commissioner will determine whether
       Plaintiff owes a debt to the United States. If so, the debt will be satisfied first and, if any
       funds remain, they will be made payable to Plaintiff and mailed to Plaintiff's counsel. If
       the Department of the Treasury reports to the Commissioner that the Plaintiff does not
       owe a federal debt, the government will exercise its discretion and honor the assignment
       of EAJA fees, and pay the awarded fees directly to Plaintiff's counsel.

SO ORDERED.
